DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 04/15/2021 is acknowledged and has been accepted by the Examiner.  The Applicant has cancelled claims 5 and 14-15.  Claims 1-4, 6-13 and 16-20 are pending in the application and have been examined.

Claims 1-4, 6-13 and 16-20 are allowable in view of the amendment filed on 04/15/2021.  All rejections detailed in the Office action mailed on 02/04/2021 have been withdrawn in view of the Applicant’s amendment of the claims.

Claims 1-4, 6-13 and 16-20 are allowable. Claims 10-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I (claims 1-9), and II and III (claims 10-20), as set forth in the Office action mailed on 02/04/2021, is hereby withdrawn and claims 10-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Among the rejoined claims 10-20, the Applicant has cancelled claims 14-15.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-4, 6-13 and 16-20 are allowable.
Claim 1 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a method of evaluating a textile for use in an article of clothing constructed of the textile: mounting one of the samples in a holding device in a stretched state wherein the sample is stretched about 25% or more beyond its relaxed length, its relaxed width, or a combination thereof; positioning the sample retained in the stretched state within a path of a generated beam of light; obtaining a value indicative of a sheerness or an opaqueness quality of the sample from a measured amount of light transmitted through the sample; and selecting one or more sample for use in the article of clothing based on the sheerness or opaqueness value obtained, in combination with the rest of the limitations of claim 1.
Claims 2-4, 6-13 and 16-20 are allowable because they are dependent on claim 1 or an intermediate claim.

The Testronix Instruments NPL document cited in Office action mailed on 02/04/2021 is the closest prior art to the Applicant’s claimed invention. However the Testronix Instruments NPL document does not teach of mounting one of the samples in a holding device in a stretched state wherein the sample is stretched about 25% or more beyond its relaxed length or width or a combination, obtaining a value indicative of a 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is (571)272-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886